In a proceeding to compel Sherwood Diversified Services, Inc., to permit petitioner, a minority shareholder, to inspect and copy the corporate stockbook and the minutes of proceedings of the shareholders of the corporation, the appeals are from three orders of the Supreme Court, Westchester County, dated May 31, 1979, June 12, 1979 and August 21, 1979, which, respectively (1) granted petitioner’s application, (2) set forth the procedure to be followed in carrying out the inspection, and (3) denied appellants’ motion to reargue the order permitting inspection and granted petitioner’s cross motion to punish appellants for contempt to the extent of ordering a hearing to determine whether appellants’ failure to comply with the order of inspection was willful and deliberate. Appeal from so much of the order dated August 21, 1979 as denied reargument dismissed. No appeal lies from an order denying reargument. Said order otherwise affirmed and orders dated May 31, 1979 and June 12, 1979 affirmed, with one bill of $50 costs and disbursements. Special Term did not abuse its discretion in permitting petitioner to inspect the records of the appellant corporation. In addition, a hearing to determine the willfulness of appellants’ failure to comply with the order of inspection was properly ordered. Damiani, J. P., Gulotta, Margett and Weinstein, JJ., concur.